Third District Court of Appeal
                            State of Florida

                   Opinion filed September 8, 2021.
                         ________________

                            No. 3D21-728
                     Lower Tribunal No. 18-26803
                        ________________


                         Xavier Elo, et al.,
                             Appellants,

                                  vs.

                     Liberty Leasing Limited,
                              Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     Kawel PLLC, and Andrew Paul Kawel, for appellants.

     Locke Lord LLP, and Michael P. De Simone and James Derrick
Hibbard (West Palm Beach), for appellee.


Before LOGUE, SCALES, and LINDSEY, JJ.

     PER CURIAM.

                    ON CONFESSION OF ERROR
     Based upon Appellee Liberty Leasing Limited’s commendable

confession of error and our own review of the matter, we reverse

and remand with directions to the trial court to provide Appellants with

notice and an opportunity to be heard—including the opportunity to present

witnesses and other evidence regarding Appellee’s entitlement to

attorneys’ fees and costs.

     Reversed and remanded.




                                    2